department of the treasury internal_revenue_service washington d c tax exempt and government entities dec uniform issue list through legend state a oo cccccc ccc ccccceccceeceeceeeeenaeeeeaaeseeteeenesenes statute mo ccc eee c cee cee ceneeecuseneeeeeseeeeesenners statute n ccc cece cee e cece cceceee see seceeseestenteeterseeeners e syscom xo cce cece ee eee eee e ee eee cette tens ee eae eeeaeeenees this is in response to a letter dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representatives regarding rulings under sec_72 sec_402 and sec_415 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request system x is a defined_benefit_plan that provides for retirement death and disability benefits it is a multiple employer public employee retirement_system for the year ending governmental_plan under code sec_414 and is intended to be qualified under sec_401 the terms and conditions of system x and option e are provided for in statutes m and n membership in system x is mandatory under state a law for all full- time police officers employed by state a municipalities full-time firefighters employed participating employers system x is a there were by townships municipalities township joint fire districts or other political subdivisions must become members of system x if satisfactory completion of an approved firefighter training course is required for employment system x including the option e amendment received a favorable determination_letter from the internal_revenue_service dated date system x is funded by employer and employee contributions employee contributions have been picked up within the meaning of sec_414 of the code since and thus are contributed on a pre-tax basis however many current members have made after-tax contributions to be eligible for normal retirement a participant must have years of active_service as a contributing member of system x and or due to a service purchase and must have attained age option e is a program under which a member of system x who is eligible for normal retirement may elect to accrue future retirement benefits in the manner provided by option e rather than in the normal manner provided under system x this method is achieved by treating the option e participant as though retired from system x even though the participant continues in employment as a retiree from system x the option e participant retains the participant's previously accrued rights to normal retirement benefits under system x however as a system x retiree the option e participant may not accrue additional service_credit in system x during the period of option e participation the period during which the member continues to work after having made the election to participate under option e is considered the option e accrual_period during the option e accrual_period a lump sum amount option e accrual amount is being calculated which is equal to percent of the monthly pension benefit that would have been paid during the period had the member retired for ease of explanation to members this calculation of a lump sum is referred to as the monthly payments being credited to the member’s accrual under option e however these are notional accounts used only for the purpose of calculation of the option e accrual amount there is no change in system x assets and there is certainly no distribution available to the member the option e accrual amount is also credited with any cost_of_living_adjustments that would have been made had the member retired in addition interest is credited to the option e accrual amount at a fixed rate of five percent the interest credit is not related to asset performance during the option e accrual_period the option e accrual amount is also credited with an amount equivalent to a certain percentage of employee contributions during each year of option e participation the calculation of the option e accrual from year to year does not affect where employee and employer contributions are held by system x the term crediting is only meant to convey that the employee contributions are to be used in the calculation of the option e accrual all employee contributions under statute m for an option e participant are in fact held in the police officers’ or firefighters’ contribution account until a member’s retirement at which time the monies are moved to the retirement reserve along with the transfers of employer contributions and are made available to fund the member’s defined benefit if an option e lump sum is payable a lump sum amount is calculated which is then paid depending on the option selected from the retirement reserve upon termination of service a member may choose between taking the option e accrual amount in a total lump sum or partial lump sum or in monthly withdrawals it is represented that the payment of the option e accrual amount will be significantly larger than the amount of the system x annuity payments based on the above facts and representations you request the following rulings that in the situation where an option e participant withdraws the total option e accrual amount in a single lump sum within ninety days of the commencement of the annuity payments the single lump sum distribution will be considered a lump sum payment in connection with the commencement of annuity payments under a qualified_employer_retirement_plan for purposes of code sec_72 such that the pro- rata method of allocating basis to the lump sum under code sec_72 shall be applied to that lump sum payment that the lump sum payment referred to in request one is eligible for rollover treatment pursuant to sec_402 of the code that the lump sum payment referred to in request one is a benefit that must be converted to an actuarially equivalent annual_benefit and included in the participant's annual_benefit when determining system x’s compliance with sec_415 of the code with regard to the ruling_request one code sec_72 provides that except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract code sec_72 generally applies to any amount received under an annuity_contract but which is not received as an annuity code sec_72 provides that any amount not received as an annuity and which is received on or after the annuity_starting_date shall be included in gross_income code sec_72 provides that if in connection with the commencement of annuity payments under any qualified_employer_retirement_plan the taxpayer receives a lump sum payment then such payment will be taxable under subsection e as if received before the annuity_starting_date and the investment_in_the_contract shall be determined as if such payment had been so received code sec_72 provides that notwithstanding any other provision of code sec_72 in the case of any non-annuity amount received before the annuity_starting_date from a qualified_plan sec_72 shall apply to such amounts code sec_72 provides that a non-annuity payment which is received before _ the annuity_starting_date i shall be included in gross_income to the extent allocable to the income_on_the_contract and ii shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 provides that for purposes of paragraph e b the amount allocated to the investment_in_the_contract shall be the portion of the amount described in sec_72 which bears the same ratio to such amount as the investment_in_the_contract bears to the account balance code sec_72 defines the investment_in_the_contract for purposes of subsection e as of any date to be the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income in this case with respect to ruling_request system x prior to provided for after- tax employee contributions thus a retiring participant’s after-tax employee contributions held by system x minus any amounts previously received under system x by the participant to the extent that such amounts were excludable from gross_income constitute the participant’s investment_in_the_contract under code sec_72 which definition applies for purposes of sec_72 the payment of the entire option e accrual amount in a single sum within the 90-day period constitutes a lump sum payment made in connection with the commencement of annuity payments within the meaning of code sec_72 as such it is treated as an amount received before the annuity_starting_date under sec_72 thus such payment of the entire option e accrual amount within the 90-day period constitutes a lump sum payment made in connection with the commencement of annuity payments under a qualified_plan as described in sec_72 such that the payment is taxable under sec_72 as if received before the annuity_starting_date and is subject_to the pro_rata basis recovery rule_of sec_72 with respect to ruling_request one we conclude that in the situation where an option e participant withdraws the total option e accrual amount in a single lump sum within ninety days of the commencement of the annuity payments the single lump sum distribution will be considered a lump sum payment in connection with the commencement of annuity payments under a qualified_employer_retirement_plan for purposes of code sec_72 such that the pro- rata method of allocating basis to the lump sum under code sec_72 shall be applied to that lump sum payment with respect to ruling_request two sec_402 of the code provides that rollovers from exempt trusts are excluded from gross_income sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except a any distribution of a series of substantially equal payments over the life lives of the employee and the designated_beneficiary or over a period equal to at least years b any distribution required under sec_401 and c any hardship_distribution under sec_401 sec_1_402_c_-2 q a-6 of the income_tax regulations provides that a payment will generally be treated as independent of and not part of a series of substantially equal payments if the payment is substantially larger or smaller than the other_payments in the series also such independent payment must not otherwise be excepted from the definition of eligible_rollover_distribution this treatment is regardless of whether the independent payment is made before with or after the other_payments however sec_402 of the code provides that the portion of an eligible_rollover_distribution that would otherwise not be includible in gross_income cannot be rolled over unless such previously taxed amounts are transferred either i in a direct trustee-to- trustee transfer to a defined_contribution_plan qualified under sec_401 that agrees to separately account for such amounts or ii to an ira see revrul_2004_12 r b it is represented that the lump sum payment of the option e accrual amount will be significantly larger than the amount of the monthly annuity thus with regard to ruling_request two because the lump sum payment of the option e accrual amount referred to in request one will be significantly larger than the amount of the monthly annuity such lump sum is considered independent of the other_payments in the series accordingly such lump sum is eligible for rollover treatment pursuant to sec_402 of the code with respect to request three sec_415 of the code provides that a qualified defined_benefit_plan may not pay benefits in excess of the limitations of sec_415 sec_415 provides that a participant's annual_benefit may not exceed the lesser_of the specified dollar amount _ final_average_compensation sec_415 provides that the percent of compensation limit does not apply to governmental plans _or percent of the participant's sec_415 provides that if a benefit is payable in a form other than a straight life_annuity then the benefit must be converted to an actuarially equivalent straight life_annuity sec_415 provides that for purposes of adjusting any benefit under sec_415 for any benefit form subject_to sec_417 the interest rate used must be the greater of the applicable e rate or the rate specified in the plan that section also provides that for purposes of adjusting any benefit under sec_415 the mortality_table used shall be the table that is based on the prevailing commissioners’ standard table see sec_807 of the code used to determine reserves for group annuity_contracts issued on the date the adjustment is being made sec_417 of the code provides rules for determining the present_value of benefits this section defines applicable_mortality_table as the table that is based on the prevailing commissioners’ standard table see sec_807 of the code used to determine reserves for group annuity_contracts issued on the date the adjustment is being made in general this section defines applicable_interest_rate as the annual rate on 30-year treasury securities for the month before the date of distribution for purposes of the application of sec_415 of the code the lump sum payment of the option e accrual amount referred to in request one is merely part of a participant's accrued_benefit because it is made in the form of a lump sum distribution sec_415 provides that such distribution must be converted to an actuarially equivalent straight life_annuity using the rules of sec_417 once the lump sum is actuarially converted such benefit must be counted as applying to a participant’s benefit limitation under sec_415 therefore with regard to ruling_request three as stated above the lump sum payment of the option e accrual amount referred to in request one is part of a participant's accrued_benefit thus the equivalent straight life_annuity is added to the annuity benefit for purposes of determining whether a participant’s benefit complies with the benefit limitation under sec_415 of the code this ruling expresses no opinion with respect to the taxability of the lump sum payment referred to in request one that is received after days of the date the annuity benefit payments commence no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that system x is qualified under code sec_401 and its related trust exempt from tax under sec_501 a at all relevant times this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative should you have any questions or concerns regarding this letter please contact sincerely yours rances v sloan oo - employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling
